FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WAYNE H. FORD,                                   No. 12-16359

               Plaintiff - Appellant,            D.C. No. 1:10-cv-01384-AWI-JLT

  v.
                                                 MEMORANDUM *
ERIC K. SHINSEKI, Secretary of
Veterans Affairs,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Wayne H. Ford appeals pro se from the district court’s entry of judgment

dismissing without prejudice of his action alleging constitutional claims arising

from the denial of interest on a retroactive veterans’ disability benefits award. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

compliance with our mandate, United States v. Kellington, 217 F.3d 1084, 1092

(9th Cir. 2000), and we affirm.

      In Ford’s prior appeal, we remanded so that the district court could enter

judgment of dismissal without prejudice because the district court lacked subject

matter jurisdiction over Ford’s action, which requires dismissal without prejudice.

See Veterans for Common Sense v. Shinseki, 678 F.3d 1013, 1022, 1026-32 (9th

Cir. 2012) (en banc) (Court of Appeals for Veterans Claims has exclusive

jurisdiction to review administrative decisions regarding veterans’ disability

benefits, including all factual, legal, and constitutional questions involving benefits

laws); Kelly v. Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004)

(dismissals for lack of subject matter jurisdiction should be without prejudice).

Accordingly, the district court properly followed our mandate by entering

judgment of dismissal without prejudice. See United States v. Cote, 51 F.3d 178,

181 (9th Cir. 1995) (a district court that has received the mandate of an appellate

court cannot vary or examine that mandate for any purpose other than executing it).

      AFFIRMED.




                                           2                                     12-16359